         Case 1:18-cr-00834-PAE Document 479 Filed 04/27/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                        18-CR-834-9 (PAE)
                        -v-
                                                                       OPINION & ORDER
 ANTHONY ELLISON,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       On October 3, 2019, following a three-week jury trial, Anthony Ellison was convicted of

racketeering conspiracy, kidnapping in aid of racketeering, and maiming and assault with a

dangerous weapon in aid of racketeering. See Dkt. 321 (jury verdict). Ellison was found guilty

based on overwhelming evidence that he had served as a high-ranking leader of the violent Nine

Trey Gangsta Bloods (“Nine Trey”) gang, and had personally perpetrated savage acts of

violence—most notably, the slashing of non-gang-member Mark Hobdy from ear to chin as a

means of retaliation against rivals within the gang. Dkt. 407 (“Post-trial Op.”) at 13; see id. 16–17

(describing evidence of slashing). Ellison has been incarcerated since his arrest on November 5,

2018. On January 16, 2019, while awaiting trial, Ellison assaulted another inmate, resulting in

the loss of 27 days of good time credit and 180 days of visitation privileges. Dkt. 478 (“Govt.

Ltr.”) at 4. Ellison is currently detained at the Metropolitan Correctional Center (“MCC”)

pending his sentencing, which is scheduled for June 19, 2020. The Government calculates that

Ellison faces an advisory Sentencing Guidelines range of between 360 months and life

imprisonment based on his offense conduct and extensive criminal history. Govt. Ltr. at 4–5.
         Case 1:18-cr-00834-PAE Document 479 Filed 04/27/20 Page 2 of 8



       On April 22, 2020, counsel for Ellison filed a motion seeking Ellison’s release on bail

from the MCC, pursuant to the Sixth Amendment and 18 U.S.C. § 3142(i), in light of the

ongoing COVID-19 pandemic. Dkt. 473 (“Def. Ltr.”); see Dkts. 472, 476–77 (documents filed

in support). Defense counsel states that Ellison is a “vulnerable individual” because he “suffers

from an asthmatic condition.” Dkt. 473 at 1. The Government opposes this request. Govt. Ltr.

       The Court denies Ellison’s motion.

       First, to the extent that Ellison claims that the conditions at the MCC abridge his Sixth

Amendment right to the effective assistance of counsel and require his release, the Court rejects

that bid. The Sixth Amendment, which applies to the states through the Fourteenth Amendment,

see Gideon v. Wainwright, 372 U.S. 335 (1963), provides accused defendants “the right to

effective assistance of counsel at all critical stages of a criminal proceeding, including the

pretrial stages, trial, and sentencing.” Leslie v. Artuz, 230 F.3d 25, 32 (2d Cir. 2000) (citing

Strickland v. Washington, 466 U.S. 668, 686 (1984)). Ellison argues that “[a] detention facility

therefore violates the Sixth Amendment when it ‘unreasonabl[y] interfere[s] with the accused

person’s ability to consult counsel.’” Def. Ltr. at 7 (quoting Benjamin v. Fraser, 264 F.3d 175,

185 (2d Cir. 2001)). Benjamin addresses only the access of “pretrial detainees” to counsel.

Benjamin, 264 F.3d at 185. Assuming, arguendo, that Benjamin applies equally to a convicted

defendant,1 to establish a violation of the Sixth Amendment, Ellison must show that conditions at

the MCC “unjustifiably obstruct the availability of professional representation or other aspects of




1
  But cf. Walker v. Fischer, 523 F. App’x 43, 44 n.1 (2d Cir. 2013) (rejecting convicted
prisoner’s argument, which had relied on Benjamin, that a correctional facility violated his due
process rights, and noting that Benjamin “addressed the process due pre-trial detainees, who have
a greater liberty interest in being free from restraint than do convicted prisoners”).
                                                  2
         Case 1:18-cr-00834-PAE Document 479 Filed 04/27/20 Page 3 of 8



the right of access to the courts . . . in light of the central objective of prison administration,

safeguarding of institutional security.” Benjamin, 264 F.3d at 187 (internal quotations omitted).

        Ellison cannot meet this standard. Although the unprecedented COVID-19 pandemic has

badly disrupted counsels’ access to their clients during the past six weeks, that is for justified

reasons. It is a result of the Bureau of Prisons’ paramount interest in safeguarding inmates such

as Ellison, and others, from exposure to this deadly virus. And efforts are underway to increase

incarcerated defendants’ ability to communicate with counsel. Ellison’s general grievance about

limited communications with counsel in the weeks since the pandemic struck do not establish a

constitutional violation in his or any other case. See, e.g., United States v. Guzman,

No. 20 Cr. 56 (PAC), 2020 WL 1700253, at *2 (S.D.N.Y. Apr. 8, 2020) (“To accept the

defendant’s generalizations about impediments to access to counsel and argument that release is

necessary . . . would ‘logically result in the wholesale release of pretrial inmates. The Court does

not accept the proposition that such a result is either better for the inmate or for society more

broadly.’” (quoting United States v. Rudy Acosta, 19 Cr. 848 (NRB), Dkt. 14 (S.D.N.Y. Mar. 25,

2020))); United States v. Okongo Landji, No. S1 18 CR. 601 (PGG), 2020 WL 1674070, at *6

(S.D.N.Y. Apr. 5, 2020) (rejecting claim of violation of defendant’s Sixth Amendment rights and

declining to find that “BOP’s decision to suspend all legal visits for 30 days is unreasonable in

light of the global pandemic and the threat it poses to inmates, residents of New York City, and

the nation at large”).

        Ellison’s suggestion of a Sixth Amendment violation is particularly far off the mark in his

case. Ellison’s sentencing was originally scheduled for February 26, 2020. It has twice been

adjourned, both at the request of defense counsel—first to April 1, 2020, and then again to

June 19, 2020. Ellison’s sentencing submission is not due until June 5, 2020, and the Court has



                                                    3
         Case 1:18-cr-00834-PAE Document 479 Filed 04/27/20 Page 4 of 8



not been given reason to doubt that Ellison’s counsel will be able to meet that deadline, or that

the Court will be compelled to adjourn the June 19, 2020 sentencing date.2 Notably, too, on

April 8, 2020, the MCC instituted a protocol expanding defendants’ access to attorney calls—

specifically setting aside the afternoon hours for “non-court” calls, including calls between

defendants and their attorneys. See Govt. Ltr. at 7–8 (describing measures taking by MCC).

This protocol ought to afford Ellison a meaningful opportunity to continue to confer with counsel

in preparation for his sentencing. See United States v. Pena, No. 18 Cr. 640 (RA), 2020 WL

1674007, at *1 (S.D.N.Y. Apr. 6, 2020) (rejecting claim of Sixth Amendment violation and

observing that defendant “retains his right to speak to his counsel by phone, which is a suitable

alternative at this time in light of the generally-accepted nationwide mandate against in-person

meetings”).

       Second, to the extent that Ellison pursues release pursuant to 18 U.S.C. § 3142(i), the

Court rejects that application, too, for both legal and factual reasons. As the Court has explained,

§ 3142(i) “permits the temporary pretrial release of a defendant otherwise requiring detention

into the custody of a U.S. marshal or other designated person,” United States v. McKenzie, No.

18 Cr. 834 (PAE), 2020 WL 1503669, at *3 (S.D.N.Y. Mar. 30, 2020) (emphasis added), but

only “to the extent that [the Court] determines such release to be necessary for the preparation of

the person’s defense or for another compelling reason,” 18 U.S.C. § 3142(i). Ellison has not




2
  In any event, while the Court expects to proceed with sentencing Ellison on June 19, 2020,
were a further adjournment sought and warranted to enable Ellison to confer further with his
counsel, such would not signify a Sixth Amendment violation or justify Ellison’s release on
conditions pending sentencing. Given the long sentence Ellison faces, an adjournment of the
sentencing date would not extend his time in custody, but would merely defer the date of his
transfer to a longer-term BOP facility.


                                                 4
         Case 1:18-cr-00834-PAE Document 479 Filed 04/27/20 Page 5 of 8



cited any authority to the effect that relief under § 3142(i) is available to a defendant who has

already been convicted.3

       In any event, even assuming, arguendo, that § 3142(i) gave the Court authority to grant a

convicted defendant temporary release, such relief still would clearly be unwarranted in Ellison’s

case. “In considering whether there is a ‘compelling reason’ for a defendant’s release under

[§ 3142(i)], a court must balance the reasons advanced for such release against the risks that

were previously identified and resulted in an order of detention. In turn, whether temporary

release under § 3142(i) is proper requires the individualized analysis of the facts of each case.”

United States v. Chambers, No. 20 Cr. 135 (JMF), 2020 WL 1530746, at *1 (S.D.N.Y. Mar. 31,

2020). Ellison does not demonstrate that his temporary release is “necessary for the preparation

of [his] defense,” 18 U.S.C. § 3142(i), as he has already been convicted. And, as noted, his

counsel have had, and continue to have, time and opportunity to prepare for sentencing.

Moreover, balancing the reasons given for Ellison’s release—his asthma4—against the risks

posed by release, the Court cannot conclude that a “compelling reason” favors release. On the

contrary, the Court, based on the trial record and Ellison’s criminal history, regards him as “far

too great a danger to the community to justify his release.” United States v. Conley,



3
  Consistent with his curious invocation of § 3142(i), Ellison’s motion is oddly blind to the fact
that the jury convicted him of multiple felonies at trial. He invokes the rights of “the detained
suspect, whose innocence is presumed”; cites BOP regulations requiring detention center
wardens to “provide the opportunity for pretrial inmate-attorney visits on a seven-days-a-week
basis,” Def. Ltr. at 7 (emphasis added) (citations omitted); and opines that that “[t]here is no
greater necessity for the preparation of a ‘person’s defense’ than access to counsel.” Id. While
Ellison surely requires access to counsel in connection with his upcoming sentencing, he can no
longer invoke the needs—and statutory bases for release—of a pretrial detainee.
4
  The Government is skeptical of Ellison’s claim of a “purported asthma condition,” Govt. Ltr.
at 3, 5. Because the Court would deny Ellison’s bid for release anyway given the danger he
poses to the safety of the community, this decision assumes arguendo that his medical condition
is as described.
                                                 5
         Case 1:18-cr-00834-PAE Document 479 Filed 04/27/20 Page 6 of 8



No. 19 Cr. 131 (PAE), Dkt. 366, at 2 (S.D.N.Y. Mar. 31, 2020) (“Conley Order”). The vicious

conduct for which Ellison was convicted, his significant criminal history, his high-rank in Nine

Trey, and his continued violence while incarcerated make clear that “the danger to the

community presented by [Ellison’s] release outweighs, substantially, the danger to himself

presented by his incarceration at” the MCC. Conley Order at 2–3. Indeed, in the Court’s

assessment, of the 20 or more defendants or former defendants who have applied to this Court

for release on account of the pandemic, Ellison’s release would pose the single greatest danger to

public safety. Accordingly, even if it had the legal authority to do so, the Court would not grant

Ellison’s temporary release under § 3142(i).

        For much the same reasons, 18 U.S.C. § 3145(c)—a mechanism that can provide a basis

for the temporary release of a convicted defendant awaiting sentencing—does not avail Ellison.

Although Ellison did not move under § 3145(c), the Court sua sponte considers it here. In

general defendants, such as Ellison—who have already been convicted of a crime of violence,

such as 18 U.S.C. § 1959(a)(1) or § 1959(a)(2), for which a maximum sentence of 10 or more

years imprisonment is prescribed—must be detained pending sentence, unless the Court finds (1)

that there is either a substantial likelihood that a motion for acquittal or new trial will be granted

or an attorney for the government has recommended that no imprisonment be imposed, and (2)

that, by clear and convincing evidence, the defendant is not likely to flee or pose a danger to any

other person or the community. 18 U.S.C. §§ 3142(f)(1)(A), 3143(a)(2). Section 3145(c) creates

a narrow exception to this general rule of detention. It provides, in relevant part, that: “A person

subject to detention pursuant to section 3143(a)(2) . . . , and who meets the conditions of release

set forth in section 3143(a)(1) . . . , may be ordered released, under appropriate conditions, . . . if

it is clearly shown that there are exceptional reasons why such person’s detention would not be



                                                   6
           Case 1:18-cr-00834-PAE Document 479 Filed 04/27/20 Page 7 of 8



appropriate.” 18 U.S.C. § 3145(c) (emphasis added). The conditions of release set forth in

§ 3143(a)(1) require a finding by the court “by clear and convincing evidence that the person is

not likely to flee or pose a danger to the safety of any other person or the community.”

18 U.S.C. § 3143(a)(1). “[E]xceptional reasons” permitting the release of a defendant subject to

mandatory detention are those that “present a unique combination of circumstances giving rise to

situations that are out of the ordinary.” United States v. DiSomma, 951 F.2d 494, 497

(2d Cir. 1991).5

       Ellison cannot meet that standard. He cannot show “by clear and convincing evidence

that [he] is not likely to . . . pose a danger to the safety of any other person or the community.”

18 U.S.C. § 3143(a)(1). On the contrary, for the reasons set forth above, Ellison’s history makes

overwhelmingly clear that, if at liberty even subject to conditions of release, he would pose a

grave threat of harm to the community. See Post-trial Op. at 14–18 (reviewing Ellison’s violent

acts); Govt. Ltr. at 2–3 (reviewing offense conduct, assault on fellow inmate, and criminal

history). Ellison therefore cannot make this necessary threshold showing under § 3145(c).

       Accordingly, the Court denies Ellison’s motion for release. Sentencing is scheduled for

June 19, 2020.

       The Clerk of Court is respectfully directed to close the motions pending at dockets 472

and 473.




5
  The Second Circuit has explained that, in determining whether exceptional reasons exist, “a
case by case evaluation is essential,” and a district court’s discretion “is constrained only by the
language of the statute: ‘exceptional reasons.’” DiSomma, 951 F.2d at 497; see McKenzie, 2020
WL 1503669, at *2 (S.D.N.Y. Mar. 30, 2020); United States v. Hugo Witter, No. 19 Cr. 568
(SHS), Dkt. 40 at 2 (S.D.N.Y. Mar. 26, 2020).
                                                  7
       Case 1:18-cr-00834-PAE Document 479 Filed 04/27/20 Page 8 of 8



      SO ORDERED.

                                              PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: April 27, 2020
       New York, New York




                                     8
